Citation Nr: 1200051	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  10-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical, thoracic, and lumbar spine disorder (claimed as back pain), to include as secondary to service-connected traumatic arthritis of the left ankle, status post open reduction internal fixation (ORIF).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever
INTRODUCTION

The Veteran had active service from August 1987 to January 1990.  

This claim comes before the Board of Veterans' Appeals on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing was held on October 19, 2011, by means of video conferencing equipment with the appellant in Columbia, South Carolina, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The Veteran has claimed that he developed a back disorder secondary to his service-connected left ankle disability.  In particular, he contends that his current back disorder is due to an altered gait caused by his service-connected left ankle disability.  According to his October 2011 hearing testimony, he has walked with an altered gait for years and has used shoe inserts and a cane to rectify it.  He does not assert that he has a back disorder that is directly related to his active service.  

In support of his claim, the Veteran submitted a written statement from his private chiropractor dated in May 2009.  The chiropractor opined that the Veteran's "condition may be the result of a prior severe left ankle injury."  However, the chiropractor did not provide any rationale and did not address the relevant facts in this case, such as an intercurrent weightlifting injury.  

Moreover, the Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611   (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102. 

The Veteran was afforded a VA examination in August 2009.  Following a review of the claims file and a physical examination, the examiner opined that it is less likely than not that the Veteran's back problems are related to his military service because there was no history of gait alteration.  His gait also appeared normal during the physical examination.  It was further noted that the Veteran had sustained a weight lifting injuring in 2006.  In addition, the examiner commented that the ankle injury was remote in time and that such an injury would be more likely to affect the knees, hips, or low back than the mid to upper back.

The Veteran contended during his October 2011 hearing that the August 2009 VA examination and medical opinion were inadequate.  The Board does note that VA outpatient treatment records show that, prior to the weight lifting injury in 2005, a VA examiner and other VA physicians had noted a gait abnormality and issued the Veteran a cane, albeit at his request.  However, the examiner based his opinion, in part, on the fact that there was no history of gait alteration.  In addition, the examiner did not discuss whether the Veteran's service-connected left ankle disability may have aggravated a back disorder. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a VA examination and clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any and all back disorders that may be present. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all back disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and assertions.  

The Veteran has claimed that he has a current back disorder that is secondary to his service-connected left ankle disability.  Specifically, he has contended that his back disorder developed as a result of an altered gait caused by his left ankle disability.  VA outpatient treatment records show that, prior to a weight lifting injury in 2005, a VA examiner and other VA physicians had noted a gait abnormality and issued the Veteran a cane.  It should also be noted that the Veteran is competent to report observable symptoms and manifestations, such as pain and difficulty ambulating.  

The examiner should identify all current cervical, thoracic, and lumbar spine disorders.   For each diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is either caused by or aggravated by the Veteran's service-connected left ankle disability.  In so doing, the examiner should discuss the evidence, including VA treatment records and the Veteran's testimony, suggesting that he has an altered gait.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing this action, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2009). 



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


